FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JEFFREY LAMONT TAYLOR,                          No. 08-55227

               Plaintiff - Appellant,            D.C. No. 2: 02-cv-04629-CJC

   v.
                                                 MEMORANDUM *
 PATRICK ALLUOTTO; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                     Cormac J. Carney, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jeffrey Lamont Taylor appeals pro se from the district court’s judgment for

defendants following a jury trial in his 42 U.S.C. § 1983 action alleging excessive



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
force. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of

discretion a district court’s evidentiary rulings. Janes v. Wal-Mart Stores, Inc., 279
F.3d 883, 886 (9th Cir. 2002). We dismiss the appeal.

       We are unable to review the evidentiary determinations Taylor contests on

appeal because he failed to file any relevant portions of the trial transcript or to

designate a record on appeal. See Syncom Capital Corp. v. Wade, 924 F.2d 167,

169 (9th Cir. 1991) (per curiam) (dismissing appeal for failure to provide relevant

portions of trial transcript); Thomas v. Computax Corp., 631 F.2d 139, 143 (9th

Cir. 1980) (dismissing pro se appellant’s appeal for failure to designate and prepare

relevant portions of the record on appeal). Accordingly, we dismiss the appeal.

       DISMISSED.




LSS/Research                                2                                     08-55227